DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 1-28-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the preliminary amendment(s) filed 1-28-2020.

Specification



5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis f	or the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oakes et al (US 2016/0320257).

Regarding claims 1,2, 11,12  & 21 Oakes et al teaches an inlet pressure port 170  for fluid communication to a fluid line before a filter 128 178 (abstract)[0035]-0048]; and the inlet pressure port 170 comprising a first pressure sensor 155 (abstract)[0035]-0048]; an outlet pressure port 172 for fluid communication to a fluid line after the filter 128 160 178 and the outlet pressure port 172 comprising a second pressure sensor 156 (abstract)[0035]-0048]; and at least one signal port (inherent fig. 1,2) (abstract)[0035]-0048] disposed in the module (figs. 1, 

	Regarding claims 3,13 & 22  Oakes et al teaches the first pressure sensor 155 and the second pressure sensor 156 are each a monolithic ceramic pressure sensor (inherent due to increased temperature application in pump systems).

	Regarding claims 3,14 & 23 Oakes et al teaches the first pressure sensor 155 to measure a pressure before the filter and the second pressure sensor 156 to measure a pressure after the filter to provide a pressure differential across the filter 128 178 (abstract)[0035]-0048].

	Regarding claims 4 & 15 Oakes et al teaches a system pressure port (figs. 1,2 & 7 )  for fluid communication to a line in a fluid system (abstract)[0035]-0048] and comprising a third pressure sensor 140 [0019](indicated as one or more sensors).  

	Regarding claims 5,11 & 16 Oakes et al teaches the third pressure sensor [0019](indicated as one or more sensors) to measure a pressure from a pump in the fluid system [0024].

	Regarding claims 6 & 17 Oakes et al teaches a control 150 for controlling the pump.

	Regarding claim 7 Oakes et al teaches the system pressure sensor (figs. 1,2 & 7) during operation is in signal communication with the at least one signal port (figs. 1,2 & 7).


	Regarding claim 8 Oakes et al teaches a first base with the first and second pressure sensors being disposed on the first base; and a second base with the first base being disposed on the second base (inherent via [0035]-0048].

	Regarding claim 18 Oakes et al teaches the CMU is integrated with the pressure measuring module (figs. 1 & 2).

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al (US 2016/0320257) in view of McCurdy, JR. et al (US 2002/0038975)


	Regarding claims 9 & 10 Oakes et al teaches all of the basic features of the claimed invention. However Oakes et al does not teach a first seal disposed over the first pressure sensor; and 30a second seal disposed over the second pressure sensor and a third seal to isolate the first and second pressure sensors from the internal body.  McCurdy, JR. et al teaches a pressure module device 110 comprising a first seal disposed over a first pressure sensor 138; and  30a second seal disposed over a second pressure sensor 138 [0014][0022].
		It would have been obvious to a person having ordinary skill in the art of pressure sensing modules before the effective filing date of the claimed invention to modify the sensor arrangement taught by Oakes et al to further include a first seal disposed over the first pressure sensor; and 30a second seal disposed over the second pressure sensor as taught by McCurdy, JR. et al for the purpose of fortifying the structural integrity of a sensor and high temperature high pressure fluid arrangement.

Allowable Subject Matter

8.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter. 
	
Regarding claim 19 neither Oakes et al, McCurdy, JR. et al alone or in combination does not anticipate nor render obvious the pressure measurement module when installed in the fluid system is calibrated when the pump is not operating to generate pressure in the fluid system.
Regarding claim 20 neither Oakes et al, McCurdy, JR. et al alone or in combination does not anticipate nor render obvious when the pump is not operating, whether the first pressure port and the second pressure port have approximately 30the same relative pressure and to apply an offset if a difference in pressure exists between the first pressure port and the second pressure port.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210231474 A1 Differential pressure type flowmeter e.g. laminar flow type flowmeter has flow rate calculation section that is configured to calculate flow rate of fluid on basis of differential pressure measured by differential pressure sensor
US 20210116272 A1 PRESSURE RIPPLE MITIGATION IN PRESSURE SENSORS
US 20160320257 A1 SYSTEM AND METHOD FOR DETERMINING A PRESSURE DROP ACROSS A FILTER

US 20080148807 A1 DIFFERENTIAL PRESSURE SENSOR FOR FILTER MONITORING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856